Exhibit FEE SHARING AGREEMENT THIS FEE SHARING AGREEMENT (this “Agreement”) is dated as of 24 September, 2008, by and between PRIVATE TRADING SYSTEM PLC (“PTS”) and its subsidiaries of One Great Cumberland Place, London W1H 7AL; DEMATCO INC (“DEMATCO”) and its subsidiaries of 17337 Ventura Boulevard, Suite 208, Encino, CA 91316 (together the “Parties”). RECITALS A.PTS operates an electronic trading platform known as “PETS” which can be usedin the trading of products based upon Senior Life Settlement Policies (“SLSPs”). B.DEMATCO intends to acquire either as principal or as agent on behalf of third party customers), in successive tranches in amounts to be determined, SLSPs and wishes to convert such Policies into electronic form and thereafter produce other products based upon the SLSPs and introduce them to a recognized exchange and trade them. C.The Parties now wish to work together to exploit the opportunities arising from the SLSPs and products based upon them so as to trade such products on PETS. AGREEMENT NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereby agree as follows: 1.Term.Except as otherwise expressly provided herein, this Agreement shall commence as of the date hereof and shall continue until 24 September, 2013 (the “Term”), and thereafter be renewable on terms to be mutually agreed. 2.Services Provided.
